                       Case 2:17-cv-01072-AB-E Document 163 Filed 05/03/20 Page 1 of 14 Page ID #:3939



                               1    Thomas D. Rutledge (SBN 200497)
                               2    Attorney-at-Law
                                    113 West G Street, Suite 231
                               3    San Diego, California 92101
                               4    Telephone: (619) 886-7224
                                    Facsimile: (619) 259-5455
                               5

                               6    Attorneys for Plaintiffs-Appellants

                               7

                               8
                                                                 UNITED STATES DISTRICT COURT
                               9

                               10                              CENTRAL DISTRICT OF CALIFORNIA
                               11

                               12   ELIZABETH FUENTES and MYRNA)                            Case No.: 2:17-cv-01072
                               13   JOHNSTON, individually, and on
                                                               )
113 West G Street, Suite 231
San Diego, California 92101

Facsimile: (619) 259-5455
Telephone: (619) 886-7224




                                    behalf of themselves and others
                                                               )                            Judge:      Hon. André Birotte Jr.
   Thomas D. Rutledge
     Attorney-at-Law




                               14   similarly situated,        )                            Department: 7B
                               15                              )
                                                                                            PLAINTIFFS’ NOTICE OF APPEAL
                                                 Plaintiffs,   )
                               16
                                                               )
                               17   vs.                        )
                                                               )
                               18
                                    MAXIM HEALTHCARE SERVICES, )
                               19   INC., et al.               )
                                                               )
                               20
                                                 Defendants.   )
                               21                              )
                                                               )
                               22
                                                               )
                               23

                               24

                               25

                               26

                               27

                               28



                                        PLAINTIFFS’ NOTICE OF APPEAL-Fuentes, et al. v. Maxim Healthcare Inc., et al. Case No.: 2:17-cv-01072
                        Case 2:17-cv-01072-AB-E Document 163 Filed 05/03/20 Page 2 of 14 Page ID #:3940



                               1    TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
                               2          PLEASE TAKE NOTICE THAT Plaintiffs Elizabeth Fuentes and Myrna
                               3    Johnston (Thomas D. Rutledge, the real party in interest) hereby appeals to the United
                               4    States Court of Appeals for the Ninth Circuit from the Order entered by the above-
                               5    mentioned Court on February 8, 2019 (Docket Number 132), a copy of which is
                               6    attached hereto and marked as Exhibit 1.
                               7
                                    Dated: May 3, 2020                                   Very Respectfully,
                               8

                               9                                                   By: /s/Thomas D. Rutledge
                                                                                       Thomas D. Rutledge
                               10
                                                                                       Attorneys for Plaintiffs-Appellants
                               11

                               12

                               13
113 West G Street, Suite 231
San Diego, California 92101

Facsimile: (619) 259-5455
Telephone: (619) 886-7224
   Thomas D. Rutledge
     Attorney-at-Law




                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
                                                                                    -1-
                                       PLAINTIFFS’ NOTICE OF APPEAL-Fuentes, et al. v. Maxim Healthcare Inc., et al. Case No.: 2:17-cv-01072
Case 2:17-cv-01072-AB-E Document 163 Filed 05/03/20 Page 3 of 14 Page ID #:3941




                        Exhibit 1
Case
Case2:17-cv-01072-AB-E
     2:17-cv-01072-AB-E Document
                        Document163
                                 132 Filed
                                     Filed05/03/20
                                           02/08/19 Page
                                                    Page41of
                                                          of14 PageID
                                                             9 Page ID#:3621
                                                                       #:3942



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
     ELIZABETH FUENTES and MYRNA Case No.: 2:17-cv-01072-AB (Ex)
11   JOHNSTON, individually, and on
     behalf of themselves and all others ORDER GRANTING DEFENDANT’S
12   similarly situated,                 MOTION FOR SANCTIONS
13                    Plaintiff,
14
     v.
15
     MAXIM HEALTHCARE SERVICES,
16   INC. and DOES 1-50,
17                    Defendants.
18
19
20         On December 28, 2018, Defendant Maxim Healthcare Services, Inc.
21   (“Defendant”) filed a Motion for Sanctions and a Contempt Order. Dkt. No. 116.
22   Plaintiffs and putative class representatives Elizabeth Fuentes and Myrna Johnston,
23   (“Plaintiffs”) filed a response and Defendant filed a reply. Dkt. Nos. 119, 121. The
24   Court heard oral argument regarding Defendant’s Motion on February 1, 2019 and
25   took the matter under submission. For the following reasons, the Court GRANTS
26   Defendant’s Motion.
27   ///
28   ///

                                              1.
Case
Case2:17-cv-01072-AB-E
     2:17-cv-01072-AB-E Document
                        Document163
                                 132 Filed
                                     Filed05/03/20
                                           02/08/19 Page
                                                    Page52of
                                                          of14 PageID
                                                             9 Page ID#:3622
                                                                       #:3943



1       I.      BACKGROUND
2               a. PLAINTIFFS’ ALLEGATIONS
3            Defendant’s Motion arises out of its dispute with Plaintiffs, former employees
4    of Defendant. Defendant is a healthcare staffing agency that employs personnel to
5    work in either Defendant’s customers’ homes or facilities. Plaintiffs allege that
6    Defendant failed to pay overtime and failed to provide accurate wage statements over
7    their period of employment. Plaintiffs further allege that Defendant failed to timely
8    make payments, violated various provisions of the Labor Code and California Labor
9    Code, is liable under PAGA, and violated the UCL.
10              b. THE COURT’S PROTECTIVE ORDER
11           On August 20, 2018, Plaintiffs moved to compel further discovery responses
12   and personnel records from Defendant. Dkt. No. 82. Amongst the requested
13   personnel records sought for putative class members, Plaintiffs requested information
14   including contact information, records, timesheets and similar documents, work
15   schedules, wage and earning statements, and W-2s. Id. Plaintiffs’ Counsel expressed
16   a need for these documents in order to “try [Plaintiffs’] PAGA case, to support their
17   motion for class certification, and to refute any evidence submitted by Defendant in its
18   defense.” Rutledge Decl. at ¶ 10.
19           On September 11, 2018, the Court issued an Order on Plaintiffs’ motion to
20   compel, finding that “Plaintiffs have failed to submit evidence that the particular
21   Labor Code violations allegedly occurring to them in the branch office(s) out of which
22   they worked occurred anywhere else or to anyone else.” Dkt. No. 89 at 3.
23   Accordingly, the Court limited Plaintiffs’ discovery request, noting that any discovery
24   “shall be subject to a protective order . . . limiting use of the discovery to use for
25   purposes of this litigation only.” Id. at 4-5 (emphasis added). Specifically, the Court
26   (1) restricted contact information to “nonexempt external homecare workers who were
27   assigned to the same branch office(s) as Plaintiffs plus a ten (10) percent random
28   sample of nonexempt external homecare workers assigned to each of Defendant’s
                                                 2.
Case
Case2:17-cv-01072-AB-E
     2:17-cv-01072-AB-E Document
                        Document163
                                 132 Filed
                                     Filed05/03/20
                                           02/08/19 Page
                                                    Page63of
                                                          of14 PageID
                                                             9 Page ID#:3623
                                                                       #:3944



1    other branch offices in California;” and (2) limited timekeeping and payroll records to
2    “the available electronic records for nonexempt external homecare workers assigned
3    to the same branch office(s) as Plaintiffs.” Id.
4              The Court granted the parties’ stipulated Protective Order which provided that
5    material disclosed or produced through discovery was only to be used “in connection
6    with this Action for prosecuting, defending, or attempting to settle this Action only
7    and may not be used by a Receiving Party for any purpose in another action.” Dkt.
8    No. 92. The stipulated Protective Order further specified that “[a]ny willful violation
9    of [the Order] may be punished by civil or criminal contempt proceedings, financial or
10   evidentiary sanctions, reference to disciplinary authorities, or other appropriate action
11   at the discretion of the Court. Id.
12             Pursuant to the Court’s Order, Defendant produced contact information for over
13   3,500 employees, affixing the “Confidential” marker to the documents. Grodan Decl.
14   at ¶ 2.
15                c. PLAINTIFFS’ COUNSEL’S MASS SOLICITATIONS
16             Shortly after Defendant’s production, Plaintiffs’ Counsel began to distribute
17   solicitations to individuals whose contact information he had received pursuant to the
18   Protective Order. Grodan Decl. at ¶ 4, Ex. B. Each page of the distribution letters
19   included a bolded header which read “THIS IS AN ADVERTISEMENT’. Id. Each
20   letter informs individuals of the current action pending before this Court and identifies
21   Plaintiffs’ claims for (1) underpaid overtime wages; (2) confusing and erroneous
22   paystubs; and (3) failure to maintain accurate records. Id. The letters purport to
23   “advise [recipients] of the status of the case and to request [their] assistance in
24   [Plaintiffs’] investigation”. However, the letters also cite to Plaintiff’s Counsel’s
25   website and express the success Plaintiff’s Counsel has had in the past with similar
26   claims. Further, at the end of the letter, Plaintiffs’ Counsel offers to “review [the
27   recipient’s] personnel file to determine if [they] have personally suffered wage and
28   hour violations at no cost to [them]” and attaches an “Employee Personnel Record
                                                  3.
Case
Case2:17-cv-01072-AB-E
     2:17-cv-01072-AB-E Document
                        Document163
                                 132 Filed
                                     Filed05/03/20
                                           02/08/19 Page
                                                    Page74of
                                                          of14 PageID
                                                             9 Page ID#:3624
                                                                       #:3945



1    Release Form” for the recipient to sign.
2          The enclosed release form is directed to the “Personnel Director” of Maxim
3    Healthcare Services, Inc. and appears to authorize Maxim to release to Plaintiffs’
4    Counsel, “Thomas D. Rutledge, Esquire”, “any information requested regarding my
5    employment record including, but not limited to my pay records, employment
6    application, personnel record, counseling record, and any other information relating to
7    my employment.” Id. The release forms do not make reference to the Court’s
8    Protective Order, nor do they mention the limitations on the discovery procedures
9    established in this dispute.
10         In October 2018, Defendant began receiving letters from Plaintiffs’ Counsel
11   enclosing executed release forms for individual Maxim employees who are putative
12   class members in the instant action. Grodan Decl. at ¶ 3, Ex. A. The letters indicate
13   that each individual authorized Plaintiffs’ Counsel to represent them and threatens to
14   initiate an action for attorneys’ fees should Defendant ignore them. Id. Each letter
15   demands that Defendant produce within 21 days the following records for a specified
16   class member: personnel file and payroll records; wage and earning statements for
17   each pay period for the last four years; time cards, timesheets, and any other
18   documents evidencing the hours the putative class member worked with Maxim;
19   employment application; W-4s and W-2s, evidence of the putative class member’s
20   accrued vacation time; earned commission; accrued sick leave; pension benefits;
21   Maxim’s employee handbook, commission policy, bona fide commission plan, and
22   policies regarding overtime compensation, and meal and rest periods; all information
23   concerning “anything in connection” with the individual’s employment with
24   Defendant. Id.
25         Defendant notified Plaintiffs’ Counsel of the perceived impropriety of the
26   letters. On October 23, 2018, Defendant notified Plaintiffs’ Counsel that the letters
27   violated the Court’s order. Grodan Decl. at ¶ 5, Ex. C. Plaintiffs’ Counsel made
28   slight edits to the letters, which were not approved by Defendant, and proceeded to
                                                4.
Case
Case2:17-cv-01072-AB-E
     2:17-cv-01072-AB-E Document
                        Document163
                                 132 Filed
                                     Filed05/03/20
                                           02/08/19 Page
                                                    Page85of
                                                          of14 PageID
                                                             9 Page ID#:3625
                                                                       #:3946



1    mail the remaining solicitations. Id. Notwithstanding the lingering dispute between
2    the parties regarding the propriety of the letters, Plaintiffs’ Counsel did not seek
3    clarification from the Court regarding the scope of its Protective Order.
4                d. NEW CLAIMS ARISING FROM PLAINTIFFS’ COUNSEL’S
5                   SOLICITATIONS
6             On December 6, 2018, Plaintiffs’ Counsel filed a lawsuit in San Diego County
7    Superior Court on behalf of Maxim employee, Gina Johnson, alleging violations of
8    Labor Code Sections 226, 432, and 1198.5 for failure to provide the records requested
9    on Johnson’s executed record release form. Id., Ex. J. The same day, Plaintiffs’
10   Counsel filed another lawsuit on behalf of another solicited employee, Mahabbat
11   Alieva, alleging identical claims. On December 13, 2018 Plaintiffs’ Counsel filed two
12   more lawsuits on behalf of two additional solicited employees, Deana Martinez-
13   Armstrong and Dolores Nevarez, alleging the same claims as the December 6th
14   lawsuits. Id., Ex. K.
15            At the hearing, the Court learned of yet another new lawsuit filed by Plaintiffs’
16   Counsel on behalf of a solicited employee alleging the same claims as the prior four
17   lawsuits.
18      II.      LEGAL STANDARD
19            Rule 37 of the Federal Rules of Civil Procedure grants courts the authority to
20   impose sanctions for failure to obey a discovery order. Fed. R. Civ. P. 37(b)(2)(A).
21   Rule 16 independently provides courts with the authority to issue sanctions where “a
22   party or its attorney . . . fails to obey a scheduling or other pre-trial order.” Fed. R.
23   Civ. P. 16(f). In such circumstances, “the court may issue any just orders, including
24   those authorized by Rule 37(b)(2)(A)(ii-vii)” Id.
25            Rule 37 does not explicitly provide for monetary sanctions as Defendant
26   requests. It instead allows a court to hold a disobedient party in contempt. Fed. R.
27   Civ. P. 37(b)(2)(A)(vii). “A civil contempt sanction should either seek to coerce the
28   contemnor into future compliance with the court’s order or to compensate the
                                                 5.
Case
Case2:17-cv-01072-AB-E
     2:17-cv-01072-AB-E Document
                        Document163
                                 132 Filed
                                     Filed05/03/20
                                           02/08/19 Page
                                                    Page96of
                                                          of14 PageID
                                                             9 Page ID#:3626
                                                                       #:3947



1    complainant for losses resulting from the contemnor’s past noncompliance.” King v.
2    Allied Vision, Ltd., 65 F.3d 1051, 1062 (2d Cir. 1995) (quotations omitted); see also
3    Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1481 (9th Cir. 1992)
4    (explaining that a $10,000 per day fine was a civil contempt sanction because it was
5    intended to coerce future compliance with a post-judgment discovery order).
6          A court may impose a civil contempt fine where the court finds that there was
7    “willful disobedience of a court order . . . or where the losing party has acted in bad
8    faith, vexatiously, wantonly, or for oppressive reasons.” Evon v. Law Offices, 688
9    F.3d 1015, 1035 (9th Cir. 2015) (quoting Fink v. Gomez, 239 F.3d 989, 991-93 (9th
10   Cir. 2001)).
11         An attorney may be disqualified pursuant to the Court’s inherent power to
12   “control in furtherance of justice, the conduct of its ministerial officers, and of all
13   other persons in any manner connected with a judicial proceeding before it, in every
14   matter pertaining thereto.” People ex rel. Dep't of Corps. v. Speedee Oil Change Sys.,
15   Inc., 20 Cal.4th 1135, 1145 (1999). Motions to disqualify involve a conflict between
16   a client's right to his or her attorney of choice and the need to maintain ethical
17   standards of professional responsibility. Id. The Court's “paramount concern must be
18   to preserve public trust in the scrupulous administration of justice and the integrity of
19   the bar.” Id.
20      III.   DISCUSSION
21         Defendant argues that Plaintiffs’ Counsel improperly used the distribution
22   letters, intended to inform putative class members of this lawsuit, to garner new
23   clients. Indeed, shortly after Plaintiffs’ Counsel’s mailings, five new lawsuits were
24   brought to enforce the record releases authorized by various recipients. Plaintiffs’
25   Counsel argues that he is entitled to represent these new individuals because their
26   employment documents are being withheld by Defendant in contravention of the First
27   Amendment.
28         Plaintiff primarily asserts that, while he recognizes that the Protective Order
                                                 6.
Case
 Case2:17-cv-01072-AB-E
      2:17-cv-01072-AB-E Document
                          Document163
                                   132 Filed
                                        Filed05/03/20
                                              02/08/19 Page
                                                        Page10 of 9
                                                             7 of 14 Page
                                                                      PageIDID#:3627
                                                                               #:3948



1    limits discovery to information relating to this case, the First Amendment permits him
2    to seek discovery in any case because otherwise potential individual’s rights would be
3    violated. Further, Plaintiffs’ Counsel argues that the Court should allow consolidation
4    of the newly filed lawsuits.
5          A civil contempt fine is appropriate here. The First Amendment does not
6    prohibit Courts from limiting the scope of discovery. Where courts must limit an
7    attorney’s ability to communicate with potential class members, it must be based on a
8    “clear record and specific findings that reflect a weighing of the need for a limitation
9    and the potential interference with the rights of the parties.” Gulf Oil Co. v. Bernard,
10   452 U.S. 78 (1981). Here, the Court’s Protective Order took into account the
11   plausible claims that Plaintiff asserts against Defendant when it limited the scope of
12   discovery “for purposes of this litigation only”. It is unclear to the Court how
13   Plaintiffs’ Counsel could interpret the Court’s clear and unambiguous limitation on
14   discovery in a fashion which permitted solicitation and attempted to skirt the well-
15   established discovery procedures mandated by the Federal Rules of Civil Procedure.
16         Plaintiff filed five additional lawsuits against Defendant requesting much of the
17   same documentation that the Court unambiguously set aside from discovery. These
18   lawsuits were filed shortly after receiving information from Defendant. Plaintiffs’
19   Counsel clearly intended to solicit—and indeed succeeded in soliciting—new clients
20   with his letter. Each solicitation letter discusses Plaintiffs’ Counsel’s success in
21   similar cases and requests that any recipient contact him if there are any questions
22   about their employment information. Moreover, Plaintiffs’ Counsel failed to identify
23   for the Court the legal connection between these five lawsuits, filed in the Superior
24   Court of San Diego County, with this litigation. Even a generous reading of the
25   Court’s Protective Order could not reasonably lead Plaintiffs’ Counsel to view his
26   actions as appropriate and consistent with the Court’s imposition of limited discovery.
27   See e.g., Burda v. Fidelity Nat’l Mgmt. Servs., LLC, 2013 WL 11042668 (C.D. Cal.
28   Mar 25, 2013) (finding sanctions were appropriate where putative class counsel
                                                7.
Case
 Case2:17-cv-01072-AB-E
      2:17-cv-01072-AB-E Document
                          Document163
                                   132 Filed
                                        Filed05/03/20
                                              02/08/19 Page
                                                        Page11 of 9
                                                             8 of 14 Page
                                                                      PageIDID#:3628
                                                                               #:3949



1    distributed solicitation letters in light of protective order that held discovery would not
2    be used “for any purpose outside of this litigation”).
3           The Court imposes the following sanctions on Plaintiffs’ Counsel for his
4    wanton violation of the Court’s Protective Order:
5           First, the Court awards to Defendant all reasonable attorneys' fees and costs
6    incurred in bringing this Motion for Sanctions. Defendant’s Counsel shall submit a
7    declaration and proposed order within ten days detailing its total amount of attorneys'
8    fees and costs, supported by a lodestar showing.
9           Second, Plaintiffs' Counsel is hereby disqualified from representing any
10   individuals whose representation is, or could be, based on the solicitations and release
11   forms distributed by Plaintiffs’ Counsel. Plaintiff must immediately dismiss any new
12   claims or actions already filed on behalf of any such individual. The sanction of
13   disqualification is appropriate because Plaintiffs' Counsel has shown a disregard for
14   the Court's Protective Order limiting discovery. The Court must preserve public trust
15   in the integrity of the bar.
16          ///
17          ///
18          ///
19          ///
20          ///
21          ///
22          ///
23          ///
24          ///
25          ///
26          ///
27          ///
28          ///
                                                8.
Case
 Case2:17-cv-01072-AB-E
      2:17-cv-01072-AB-E Document
                          Document163
                                   132 Filed
                                        Filed05/03/20
                                              02/08/19 Page
                                                        Page12 of 9
                                                             9 of 14 Page
                                                                      PageIDID#:3629
                                                                               #:3950



1          Finally, within 30 days, Plaintiffs' Counsel shall send another letter to every
2    person who received a solicitation letter after September 11, 2018, stating that: (1)
3    Plaintiffs' Counsel cannot represent them in the instant litigation, (2) they do not have
4    to communicate with Plaintiffs' Counsel, and (3) they are free to seek alternate
5    counsel. This letter shall be filed with the Court and provided to counsel for
6    Defendant no less than 10 days before being sent to the former putative class
7    members.
8       IV.    CONCLUSION
9          Plaintiffs’ Renewed Motion for Sanctions is GRANTED.
10   IT IS SO ORDERED.
11
12   Dated: February 08, 2019
                                            _______________________________________
13                                          HONORABLE ANDRÉ BIROTTE JR.
14                                          UNITED STATES DISTRICT COURT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               9.
                      Case 2:17-cv-01072-AB-E Document 163 Filed 05/03/20 Page 13 of 14 Page ID #:3951



                               1                                    CERTIFICATE OF SERVICE
                               2         I, THOMAS D. RUTLEDGE, the undersigned, am employed in the County of
                                    San Diego, State of California; I am over the age of 18; my business address is 113
                               3    West G Street, Suite 231, San Diego, California 92101.
                               4          On May 3, 2020, I served the foregoing document(s) described as:
                               5                               PLAINTIFFS’ NOTICE OF APPEAL
                               6    on the interested parties to this action by placing a copy thereof enclosed in a sealed
                                    envelope addressed as follows: See Attached List.
                               7
                                       (BY E-FILE ) I electronically filed the foregoing with the Clerk of the Court
                               8    using the CM/ECF system which will send notification of such filing to counsel
                                    denoted on the attached Service List, and I hereby certify that I have mailed the
                               9    foregoing document(s) via the U.S. Postal Service to the non-CM/ECF participants
                                    indicated on the attached Service List.
                               10
                                      (FEDERAL) I declare I am employed in the office of a member of the bar of this
                               11   court, at whose direction this service was made.
                               12          I, SAHAR SADEGHIFARD, the undersigned, am employed in the County of
                                    San Diego for the Law Offices of Thomas D. Rutledge, State of California; I am over
                               13   the age of 18 and not a party to the within action; my business address is 113 West G
113 West G Street, Suite 231
San Diego, California 92101

Facsimile: (619) 259-5455
Telephone: (619) 886-7224




                                    Street, Suite 231, San Diego, California 92101.
   Thomas D. Rutledge
     Attorney-at-Law




                               14
                                          On May 3, 2020, I served the foregoing document(s) described as:
                               15

                               16
                                                               PLAINTIFFS’ NOTICE OF APPEAL

                               17
                                    on the interested parties to this action by placing a copy thereof enclosed in a sealed
                                    envelope addressed as follows: See Attached List.
                               18
                                       (BY MAIL) I am readily familiar with the business practice for collection and
                               19
                                    processing of correspondence for mailing with the United States Postal Service. This
                                    correspondence shall be deposited with the United States Postal Service this same day
                               20
                                    in the ordinary course of business at our Firm's office address in San Diego,
                                    California. Service made pursuant to this paragraph, upon motion of a party served,
                               21
                                    shall be presumed invalid if the postal cancellation date of postage meter date on the
                                    envelope is more than one day after the date of deposit for mailing contained in this
                               22
                                    affidavit.

                               23
                                          Executed May 3, 2020, at San Diego, California.

                               24
                                          I declare under penalty of perjury under the laws of the State of California that
                                    the above is true and correct.
                               25
                                                                                   /s/Thomas D. Rutledge
                               26
                                                                                   THOMAS D. RUTLEDGE

                               27                                                  /s/Sahar Sadeghifard
                                                                                   SAHAR SADEGHIFARD
                               28
                                                                                    -2-
                                       PLAINTIFFS’ NOTICE OF APPEAL-Fuentes, et al. v. Maxim Healthcare Inc., et al. Case No.: 2:17-cv-01072
                      Case 2:17-cv-01072-AB-E Document 163 Filed 05/03/20 Page 14 of 14 Page ID #:3952



                               1                                             SERVICE LIST
                               2
                                    John S. Battenfeld, Esquire
                               3
                                    MORGAN, LEWIS & BOCKIUS LLP
                               4    300 South Grand Avenue, 22 Floor
                                    Los Angeles, California 90071
                               5
                                    Attorneys for Defendant
                               6    MAXIM HEALTHCARE SERVICES, INC.
                               7

                               8

                               9

                               10

                               11

                               12

                               13
113 West G Street, Suite 231
San Diego, California 92101

Facsimile: (619) 259-5455
Telephone: (619) 886-7224
   Thomas D. Rutledge
     Attorney-at-Law




                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28
                                                                                   -3-
                                      PLAINTIFFS’ NOTICE OF APPEAL-Fuentes, et al. v. Maxim Healthcare Inc., et al. Case No.: 2:17-cv-01072
